Citation Nr: 0732002	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for service-connected post-traumatic stress disorder (PTSD), 
prior to January 16, 2002.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2001 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Honolulu, 
Hawaii.  The June 2001 rating decision granted service 
connection for PTSD, and assigned a 70 percent initial 
evaluation, effective from October 13, 1998.  During the 
pendency of the appeal, an August 2003 rating decision 
granted a 100 percent staged initial rating for PTSD, 
effective from January 16, 2002.

Notice of the June 2001 rating decision which granted service 
connection for PTSD, and assigned a 70 percent evaluation, 
effective from October 13, 1998, was issued later that same 
month.  The Board finds that a statement dated and received 
in July 2001 may reasonably be construed as a notice of 
disagreement with the assigned initial rating of 70 percent.  
The Board finds that the statement of the case, and 
supplemental statements of the case, issued to the appellant, 
and timely receipt of the veteran's substantive appeal, 
constitute sufficient development of this issue for appellate 
consideration.  In this regard, while the RO characterized 
the issue on appeal as entitlement to an effective date 
earlier than January 16, 2002 for the award of a 100 percent 
rating for PTSD, this matter is included in the issue as 
phrased on the title page of this decision.

The record reflects that, in July 2003, the veteran timely 
expressed notice of disagreement with an April 2003 rating 
decision denial of service connection for bilateral hearing 
loss, tinnitus, and hypertension claimed as secondary to 
PTSD.  As an August 2004 rating decision granted service 
connection for bilateral hearing loss and tinnitus, these 
issues are moot and require no action by the Board.  Further, 
although a statement of the case was issued in August 2004 as 
to the claim for service connection for hypertension as 
secondary to PTSD, a substantive appeal has not been received 
to complete an appeal of that issue.  Indeed, at a RO hearing 
in December 2004, the veteran indicated he had not decided 
whether to complete an appeal of that issue.  (Transcript at 
page 1.)  As such, it is not for appellate consideration by 
the Board. 


FINDING OF FACT

Prior to January 16, 2002, the veteran's PTSD was manifested 
by complaints of severe anxiety and depression, difficulty 
concentrating, nightmares, sleep impairment, hyperarousal 
with angry outbursts, depression, and panic attacks which 
were not productive of total social and occupational 
impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD, prior to January 16, 
2002, are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 
(West 2005); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2005); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

The veteran's claim for service connection for PTSD was 
substantiated by the June 2001 rating decision on appeal.  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate the service connection claim.  
Moreover, his filing a notice of disagreement as to the 
initial disability rating did not trigger additional section 
5103(a) notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  In this regard, 
the Board notes that the appellant and his representative 
have been provided the pertinent Diagnostic Code criteria for 
evaluating the service-connected disability at issue in a 
statement of the case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, including a transcript of the veteran's testimony at a 
hearing before the undersigned Veterans Law Judge (VLJ).  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2007).  Except as otherwise provided, the effective date of 
an evaluation and an award of compensation based on an 
original claim, a claim reopened after a final disallowance, 
or a claim for increase will be the date the claim was 
received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be 
the day following the date of separation from service - if 
the veteran filed a claim within one year after service.  
Otherwise, the effective date will be the date of receipt of 
his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 
3.400(b)(2). 

In cases involving a claim for higher compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from that 
date; otherwise, the effective date is the date the claim is 
received.  See 38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (2007).  See also Harper v. Brown, 10 
Vet. App. 125 (1997).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the veteran that may 
be interpreted as applications or claims, both formal and 
informal, for benefits.  VA is required to identify and act 
on informal claims for benefits.  See 38 U.S.C.A. § 5102; 
38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal 
claim must identify the benefit sought.  See 38 C.F.R. 
§ 3.155(a).

In order for benefits to be paid under the laws administered 
by the VA, a specific claim in the form prescribed by the 
Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§ 3.151(a).  All claims for benefits filed with the VA, 
formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).

When the rating decision appealed was the initial rating 
granting service connection for the disability at issue, and 
assigning an initial evaluation, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent 
disability evaluation is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood due to 
symptoms such as:  suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); and disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  Ibid.

Analysis

The veteran was awarded service connection for his PTSD in a 
June 2001 rating decision, and assigned a 70 percent 
disability rating, effective October 13, 1998, the date of 
receipt of his original claim for service connection for 
PTSD.

While the Board acknowledges the veteran's treatment reports 
of record dated prior to January 16, 2002 show he had 
significant PTSD symptoms, those treatment records do not 
show his PTSD was so severe as to meet the criteria for a 100 
percent disability rating under the applicable regulations, 
38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that the clinical records dated prior 
to January 16, 2002 indicate that the veteran was 
experiencing severe anxiety and depression, decreased sleep, 
panic attacks, hyperarousal, impaired cognition and 
concentration, and marked anger and irritability at work such 
that he was having thoughts of harming others.  The veteran 
also indicated to his treating provider that he was seeking a 
medical retirement from his job due to his PTSD symptoms and 
increasing absences from work.  His Global Assessment of 
Functioning (GAF) scores were between 40 and 42 and his PTSD 
was described as chronic and severe.  However, these 
treatment records show that while the veteran reported 
experiencing increasing difficulty adapting to stressful 
circumstances, occupational impairment, impaired impulse 
control, and impaired concentration and cognition, he was 
able to maintain full-time employment until his retirement on 
January 15, 2002.  

Unfortunately, there is no objective medical evidence of 
record indicating that the veteran's symptoms were severe 
enough to constitute total occupational and social impairment 
prior to January 16, 2002, as he remained employed full-time, 
albeit while contemplating early retirement.  Hence, the 
preponderance of the evidence is against an initial 
evaluation in excess of 70 percent for PTSD, prior to January 
16, 2002.


ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD, prior to January 16, 2002, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


